UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04581 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700 1355 Peachtree Street NE Atlanta, GA 30309 Atlantic Fund Services, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 Registrant’s telephone number, including area code: (404) 870-0700 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – June 30, 2015 Item 1.Schedule of Investments. SCHEDULE OF INVESTMENTS CornerCap Balanced Fund June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCK (58.8%) Advertising (0.6%) Omnicom Group, Inc. $ Aerospace & Defense (1.3%) The Boeing Co. United Technologies Corp. Agriculture (1.3%) Archer-Daniels-Midland Co. Bunge, Ltd. Auto Manufacturers (2.0%) Ford Motor Co. General Motors Co. PACCAR, Inc. Banks (8.7%) BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (0.8%) Gilead Sciences, Inc. Chemicals (3.8%) Celanese Corp., Class A Eastman Chemical Co. LyondellBasell Industries NV, Class A The Dow Chemical Co. The Mosaic Co. Commercial Services (0.7%) Waste Management, Inc. Computers (4.5%) Apple, Inc. EMC Corp. Hewlett-Packard Co. International Business Machines Corp. NetApp, Inc. Western Digital Corp. Xerox Corp. Diversified Financial Services (2.6%) Ally Financial, Inc.(a) American Express Co. Ameriprise Financial, Inc. Discover Financial Services Electric (1.3%) Entergy Corp. Public Service Enterprise Group, Inc. Electrical Components & Equipment (0.7%) Emerson Electric Co. Engineering & Construction (0.7%) Fluor Corp. Food (0.7%) Tyson Foods, Inc., Class A Forest Products & Paper (0.6%) International Paper Co. Healthcare Services (1.4%) Aflac, Inc. Quest Diagnostics, Inc. Insurance (4.8%) ACE, Ltd. CNA Financial Corp. Lincoln National Corp. MetLife, Inc. The Allstate Corp. The Hartford Financial Services Group, Inc. The Travelers Cos., Inc. Internet (0.6%) Symantec Corp. Leisure Time (0.7%) Harley-Davidson, Inc. Lodging (0.6%) Wyndham Worldwide Corp. Machinery - Construction & Mining (0.7%) Caterpillar, Inc. Media (2.1%) Comcast Corp., Class A Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B Miscellaneous Manufacturing (1.3%) Alcoa, Inc. Parker Hannifin Corp. Oil & Gas (2.9%) Ensco PLC, Class A Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Oil & Gas Services (2.2%) Cameron International Corp.(a) FMC Technologies, Inc.(a) National Oilwell Varco, Inc. Pharmaceuticals (1.4%) Express Scripts Holding Co.(a) Teva Pharmaceutical Industries, Ltd., ADR Retail (4.6%) Bed Bath & Beyond, Inc.(a) Best Buy Co., Inc. Kohl's Corp. Macy's, Inc. Michael Kors Holdings, Ltd.(a) The Gap, Inc. Wal-Mart Stores, Inc. Semiconductors (1.4%) Intel Corp. Lam Research Corp. Software (0.6%) CA, Inc. Telecommunications (1.3%) CenturyLink, Inc. Cisco Systems, Inc. Transportation (1.9%) Cummins, Inc. Union Pacific Corp. United Rentals, Inc.(a) TOTAL COMMON STOCK (COST $15,948,894) EXCHANGE TRADED FUNDS (3.9%) Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim BulletShares 2016 High Yield Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (COST $1,085,518) Principal Amount Fair Value GOVERNMENT BOND (1.9%) U.S. Treasury Inflation Indexed Bond, 0.125%, 01/15/2022 $ TOTAL GOVERNMENT BOND (COST $515,004) CORPORATE BONDS (29.4%) Agriculture (0.8%) Reynolds American, Inc., 6.750%, 06/15/2017 Auto Manufacturers (1.3%) Ford Motor Co., 9.215%, 09/15/2021 Banks (3.3%) Bank of America Corp., 4.750%, 08/15/2020 The Goldman Sachs Group, Inc., 5.750%, 01/24/2022 The Goldman Sachs Group, Inc., MTN, 4.000%, 03/18/2029(b) Chemicals (1.7%) CF Industries, Inc., 7.125%, 05/01/2020 The Dow Chemical Co., 2.500%, 02/15/2016 Cosmetics & Personal Care (0.6%) The Estee Lauder Cos., Inc., 5.550%, 05/15/2017 Diversified Financial Services (3.2%) Credit Suisse USA, Inc., 5.375%, 03/02/2016 Fiserv, Inc., 4.750%, 06/15/2021 Weyerhaeuser Co., 7.125%, 07/15/2023 Electronics (2.2%) Agilent Technologies, Inc., 5.000%, 07/15/2020 Tech Data Corp., 3.750%, 09/21/2017 Entertainment (1.0%) International Game Technology, 7.500%, 06/15/2019 Food (0.7%) Safeway, Inc., 3.950%, 08/15/2020 Healthcare Services (1.0%) Humana, Inc., 6.300%, 08/01/2018 Home Furnishings (0.6%) Whirlpool Corp., 6.500%, 06/15/2016 Insurance (1.6%) The Travelers Cos., Inc., 5.900%, 06/02/2019 WR Berkley Corp., 5.375%, 09/15/2020 Lodging (0.9%) Starwood Hotels & Resorts Worldwide, Inc., 7.375%, 11/15/2015 Media (1.0%) DIRECTV Holdings, LLC / DIRECTV Financing Co, Inc., 5.000%, 03/01/2021 Oil & Gas (1.6%) Chesapeake Energy Corp., 6.625%, 08/15/2020 Statoil ASA, 6.700%, 01/15/2018 Pharmaceuticals (1.2%) Cardinal Health, Inc., 3.200%, 03/15/2023 Retail (5.6%) AutoZone, Inc., 5.500%, 11/15/2015 Best Buy Co., Inc., 3.750%, 03/15/2016 Dillard's, Inc., 6.625%, 01/15/2018 Foot Locker, Inc., 8.500%, 01/15/2022 Oshkosh Corp., 5.375%, 03/01/2022 Walgreen Co., 3.100%, 09/15/2022 Transportation (1.1%) US Airways Group, Inc., 6.125%, 06/01/2018 TOTAL CORPORATE BONDS (COST $7,993,723) MUNICIPAL BONDS (1.2%) Kansas (0.6%) Johnson County KS, Build America General Obligations Bonds, Unified School District No. 232, 4.950%, 09/01/2019 Texas (0.6%) County of Galveston TX, Build America General Obligation Bonds, Series B, 4.200%, 02/01/2017 TOTAL MUNICIPAL BONDS (COST $301,557) CERTIFICATES OF DEPOSIT (0.9%) Goldman Sachs Bank USA, Medium-Term Certificate of Deposit, 0.800%, 08/06/2015 TOTAL CERTIFICATES OF DEPOSIT (COST $250,000) Shares Fair Value SHORT-TERM INVESTMENTS (4.0%) Federated Treasury Obligations Money Market Fund, 7 Day Yield 0.010% TOTAL SHORT-TERM INVESTMENTS (COST $1,086,725) TOTAL INVESTMENTS (COST $27,181,421) 100.1% TOTAL LIABILITIES IN EXCESS OF OTHER ASSETS (0.1)% NET ASSETS 100.0% $ (a) Non-income producing security. (b) Represents a step bond. Rate disclosed is as of June 30, 2015. Common Abbreviations: ADR American Depositary Receipt ETF Exchange Traded Fund LLC Limited Liability Company MTN Medium Term Note PLC Public Limited Company SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCK (97.6%) Aerospace & Defense (0.4%) Kaman Corp. $ Auto Manufacturers (0.4%) Wabash National Corp.(a) Auto Parts & Equipment (1.8%) Cooper Tire & Rubber Co. Cooper-Standard Holding, Inc.(a) Douglas Dynamics, Inc. Tower International, Inc.(a) Banks (13.1%) BBCN Bancorp, Inc. Bryn Mawr Bank Corp. Chemical Financial Corp. Community Trust Bancorp, Inc. Customers Bancorp, Inc.(a) Enterprise Financial Services Corp. Fidelity Southern Corp. Financial Institutions, Inc. First Business Financial Services, Inc. First Community Bancshares, Inc. First Financial Corp. First Interstate BancSystem, Inc., Class A First Merchants Corp. FirstMerit Corp. German American Bancorp, Inc. Great Southern Bancorp, Inc. Heartland Financial USA, Inc. Horizon Bancorp. Lakeland Bancorp, Inc. MainSource Financial Group, Inc. Northrim BanCorp, Inc. S&T Bancorp, Inc. Stock Yards Bancorp, Inc. Univest Corp. of Pennsylvania Walker & Dunlop, Inc.(a) WesBanco, Inc. Wilshire Bancorp, Inc. Building Materials (3.2%) Core Molding Technologies, Inc.(a) Global Brass & Copper Holdings, Inc. Haynes International, Inc. Materion Corp. MYR Group, Inc.(a) Patrick Industries, Inc.(a) Universal Forest Products, Inc. Chemicals (1.9%) A Schulman, Inc. Cabot Corp. Innospec, Inc. Stepan Co. Commercial Services (2.4%) American Public Education, Inc.(a) Grand Canyon Education, Inc.(a) Navigant Consulting, Inc.(a) Quad/Graphics, Inc. RPX Corp.(a) Computers (2.9%) Convergys Corp. Insight Enterprises, Inc.(a) Mentor Graphics Corp. PC Connection, Inc. Science Applications International Corp. Sykes Enterprises, Inc.(a) Distribution/Wholesale (0.4%) Essendant, Inc. Diversified Financial Services (3.4%) CRA International, Inc.(a) GAIN Capital Holdings, Inc. Higher One Holdings, Inc.(a) Investment Technology Group, Inc. Marlin Business Services Corp. PennyMac Financial Services, Inc., Class A(a) Piper Jaffray Cos.(a) Provident Financial Services, Inc. The JG Wentworth Co., Class A(a) Electric (2.2%) ALLETE, Inc. Avista Corp. Black Hills Corp. El Paso Electric Co. Unitil Corp. Electrical Components & Equipment (0.4%) SL Industries, Inc.(a) Electronics (5.7%) AVX Corp. Bel Fuse, Inc., Class B Benchmark Electronics, Inc.(a) GSI Group, Inc.(a) II-VI, Inc.(a) Methode Electronics, Inc. Newport Corp.(a) OSI Systems, Inc.(a) Plexus Corp.(a) Rogers Corp.(a) Sanmina Corp.(a) Tech Data Corp.(a) ZAGG, Inc.(a) Engineering & Construction (1.4%) Aegion Corp.(a) Argan, Inc. MasTec, Inc.(a) Food (1.5%) Fresh Del Monte Produce, Inc. Ingles Markets, Inc., Class A SpartanNash Co. Forest Products & Paper (1.8%) KapStone Paper and Packaging Corp. Neenah Paper, Inc. PH Glatfelter Co. Schweitzer-Mauduit International, Inc. Gas (0.5%) Southwest Gas Corp. Healthcare Products (1.3%) Exactech, Inc.(a) Greatbatch, Inc.(a) Synergetics USA, Inc.(a) Healthcare Services (2.9%) Almost Family, Inc.(a) INC Research Holdings, Inc., Class A(a) LHC Group, Inc.(a) Magellan Health, Inc.(a) National HealthCare Corp. The Ensign Group, Inc. Home Builders (1.4%) Taylor Morrison Home Corp., Class A(a) Thor Industries, Inc. US Concrete, Inc.(a) Home Furnishings (1.1%) Flexsteel Industries, Inc. Haverty Furniture Cos., Inc. Household Products (1.1%) ARC Document Solutions, Inc.(a) Ennis, Inc. Insurance (7.4%) American Equity Investment Life Holding Co. American National Insurance Co. AMERISAFE, Inc. Aspen Insurance Holdings, Ltd. Employers Holdings, Inc. FBL Financial Group, Inc., Class A Federated National Holding Co. Maiden Holdings, Ltd. National General Holdings Corp. Primerica, Inc. Selective Insurance Group, Inc. StanCorp Financial Group, Inc. The Navigators Group, Inc.(a) Third Point Reinsurance, Ltd.(a) United Insurance Holdings Corp. Universal Insurance Holdings, Inc. Internet (0.4%) Perficient, Inc.(a) Leisure Services (0.5%) Steiner Leisure, Ltd.(a) $ Machinery - Construction & Mining (0.5%) Hyster-Yale Materials Handling, Inc. Machinery - Diversified (2.2%) Alamo Group, Inc. Applied Industrial Technologies, Inc. DXP Enterprises, Inc.(a) Kadant, Inc. Terex Corp. Media (0.4%) Meredith Corp. Mining (0.1%) United States Lime & Minerals, Inc. Miscellaneous Manufacturing (3.4%) Chase Corp. Fabrinet(a) Federal Signal Corp. Hillenbrand, Inc. Park-Ohio Holdings Corp. Tredegar Corp. Trinseo SA(a) Vince Holding Corp.(a) Office Furnishings (0.4%) Herman Miller, Inc. Oil & Gas (2.3%) Atwood Oceanics, Inc. Delek US Holdings, Inc. Denbury Resources, Inc. Panhandle Oil and Gas, Inc., Class A PBF Energy, Inc., Class A Oil & Gas Services (1.4%) Matrix Service Co.(a) MRC Global, Inc.(a) Thermon Group Holdings, Inc.(a) Packaging & Containers (0.4%) Silgan Holdings, Inc. $ Pharmaceuticals (1.2%) Nutraceutical International Corp.(a) USANA Health Sciences, Inc.(a) Real Estate Investment Trusts (1.8%) Ashford Hospitality Prime, Inc. REIT CBL & Associates Properties, Inc. REIT Cedar Realty Trust, Inc. REIT CoreSite Realty Corp. REIT Corporate Office Properties Trust REIT DiamondRock Hospitality Co. REIT Inland Real Estate Corp. REIT Lexington Realty Trust REIT One Liberty Properties, Inc. REIT Sabra Health Care REIT, Inc. Summit Hotel Properties, Inc. REIT Retail (6.5%) Big 5 Sporting Goods Corp. Bloomin' Brands, Inc. Bravo Brio Restaurant Group, Inc.(a) Citi Trends, Inc.(a) Express, Inc.(a) Genesco, Inc.(a) GNC Holdings, Inc., Class A Movado Group, Inc. Rocky Brands, Inc. Ruth's Hospitality Group, Inc. Stein Mart, Inc. The Finish Line, Inc., Class A Tilly's, Inc., Class A(a) Zumiez, Inc.(a) Savings & Loans (3.9%) Berkshire Hills Bancorp, Inc. Dime Community Bancshares, Inc. First Defiance Financial Corp. Flushing Financial Corp. HomeStreet, Inc.(a) Meta Financial Group, Inc. United Financial Bancorp, Inc. WSFS Financial Corp. Semiconductors (3.6%) Cohu, Inc. $ Diodes, Inc.(a) Fairchild Semiconductor International, Inc.(a) IXYS Corp. Microsemi Corp.(a) MKS Instruments, Inc. QLogic Corp.(a) Xcerra Corp.(a) Software (0.9%) Coherent, Inc.(a) ePlus, Inc.(a) Technology (0.5%) TeleTech Holdings, Inc. Telecommunications (3.2%) Comtech Telecommunications Corp. DHI Group, Inc.(a) IDT Corp., Class B Inteliquent, Inc. NETGEAR, Inc.(a) Polycom, Inc.(a) Shenandoah Telecommunications Co. Transportation (4.6%) Aaron's, Inc. Air Transport Services Group, Inc.(a) ArcBest Corp. Con-way, Inc. Covenant Transportation Group, Inc., Class A(a) Landstar System, Inc. Malibu Boats, Inc., Class A(a) Matson, Inc. Universal Truckload Services, Inc. Werner Enterprises, Inc. Water (0.8%) California Water Service Group SJW Corp. TOTAL COMMON STOCK (COST $84,131,896) TOTAL INVESTMENTS (COST $84,131,896) 97.6% TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 2.4% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: REIT Real Estate Investment Trust SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap ValueFund June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCK (98.6%) Advertising (1.1%) Omnicom Group, Inc. $ Aerospace & Defense (2.2%) The Boeing Co. United Technologies Corp. Agriculture (1.5%) Archer-Daniels-Midland Co. Bunge, Ltd. Auto Manufacturers (3.5%) Ford Motor Co. General Motors Co. PACCAR, Inc. Banks (15.0%) BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (1.5%) Gilead Sciences, Inc. Chemicals (6.1%) Celanese Corp., Class A Eastman Chemical Co. LyondellBasell Industries NV, Class A The Dow Chemical Co. The Mosaic Co. Commercial Services (1.1%) Waste Management, Inc. Computers (7.9%) Apple, Inc. $ EMC Corp. Hewlett-Packard Co. International Business Machines Corp. NetApp, Inc. Western Digital Corp. Xerox Corp. Diversified Financial Services (4.5%) Ally Financial, Inc.(a) American Express Co. Ameriprise Financial, Inc. Discover Financial Services Electric (2.3%) Entergy Corp. Public Service Enterprise Group, Inc. Electrical Components & Equipment (1.2%) Emerson Electric Co. Engineering & Construction (1.1%) Fluor Corp. Food (1.2%) Tyson Foods, Inc., Class A Forest Products & Paper (1.0%) International Paper Co. Healthcare Services (1.1%) Quest Diagnostics, Inc. Insurance (9.0%) ACE, Ltd. Aflac, Inc. CNA Financial Corp. Lincoln National Corp. MetLife, Inc. The Allstate Corp. The Hartford Financial Services Group, Inc. The Travelers Cos., Inc. Internet (1.2%) Symantec Corp. Leisure Time (1.2%) Harley-Davidson, Inc. Lodging (1.1%) Wyndham Worldwide Corp. Machinery - Construction & Mining (1.1%) Caterpillar, Inc. Media (2.3%) Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B Miscellaneous Manufacturing (2.2%) Alcoa, Inc. Parker Hannifin Corp. Oil & Gas (4.9%) Ensco PLC, Class A Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Oil & Gas Services (3.4%) Cameron International Corp.(a) FMC Technologies, Inc.(a) National Oilwell Varco, Inc. Pharmaceuticals (2.3%) Express Scripts Holding Co.(a) Teva Pharmaceutical Industries, Ltd., ADR Retail (7.5%) Bed Bath & Beyond, Inc.(a) Best Buy Co., Inc. Kohl's Corp. Macy's, Inc. Michael Kors Holdings, Ltd.(a) The Gap, Inc. Wal-Mart Stores, Inc. Semiconductors (2.4%) Intel Corp. Lam Research Corp. Software (1.1%) CA, Inc. Telecommunications (3.3%) CenturyLink, Inc. Cisco Systems, Inc. Comcast Corp., Class A Transportation (3.3%) Cummins, Inc. Union Pacific Corp. United Rentals, Inc.(a) TOTAL COMMON STOCK (COST $11,303,068) SHORT-TERM INVESTMENTS (2.1%) Federated Treasury Obligation Money Market Fund, 7 Day Yield 0.010% TOTAL SHORT-TERM INVESTMENTS (COST $237,675) TOTAL INVESTMENTS (COST $11,540,743) 100.7% TOTAL LIABILITIES IN EXCESS OF OTHER ASSETS (0.7)% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: ADR American Depositary Receipt PLC Public Limited Company Notes to Financial Statements CornerCap Small-Cap Value Fund June 30, 2015 (Unaudited) 1. ORGANIZATION The CornerCap Group of Funds (the “Funds”) was organized on January 6, 1986 as a Massachusetts Business Trust (the “Trust”) and is registered under the Investment Company Act of 1940 as a diversified open-end management investment company. The investment objective of the CornerCap Balanced Fund and CornerCap Small‐Cap Value Fund is to obtain capital appreciation and current income, whereas the CornerCap Large/Mid‐Cap Value Fund’s investment objective is to obtain capital appreciation. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). Accounting Estimates – In preparing financial statements in conformity with GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure for contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Security Valuation – Portfolio securities including common stocks, corporate bonds, municipal bonds, exchange traded funds (ETFs), open‐end funds, closed‐end funds, and U.S. Government and Agency obligations that are listed on national securities exchanges or the NASDAQ National Market System are valued at the last sale price as of 4:00 p.m. Eastern time or, in the absence of recorded sales, at the closing bid price on such exchanges or such system. Based on obtaining active market quotes, common stocks and exchange traded funds are classified as Level 1 of the fair value hierarchy. Corporate bonds, municipal bonds, certificates of deposit and U.S. Government and Agency obligations are classified as Level 2 of the fair value hierarchy, and are priced based upon valuations provided by a recognized independent, third party pricing agent. Third‐party pricing agents value these securities by employing methodologies that utilize actual market transactions, broker‐supplied valuations, or other methodologies designed to identify the market value for such securities. Such methodologies generally consider such factors as security prices, yields, maturities, call features, ratings, and developments relating to specific securities in arriving at valuations. Unlisted securities that are not included on such exchanges or systems are valued at the mean of the quoted bid and asked prices on the over‐the counter market. Shares of a registered investment company, including money market funds, that are not traded on an exchange are valued at that investment company’s net asset value per share and are classified as Level 1 within the fair value hierarchy. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Funds’ Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments. Security Transactions, Investment Income and Other – Security transactions are recorded on the trade date. Realized gains and losses on sales of investments are calculated on the identified cost basis. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. Discounts and premiums on securities purchased are amortized over the lives of the respective securities, using the effective interest method. In the event of a security in default, a portion of interest receivable that was once recognized as interest income is written off and treated as a reduction of interest income. Federal Income Taxes – For Federal income tax purposes, the Funds currently qualify, and intend to remain qualified, as regulated investment companies (“RICs”) under the provisions of Subchapter M of the Internal Revenue Code of 1986 (“Code”), as amended, by complying with the requirements applicable to RICs and by distributing their investment company taxable net income including any excess realized gain which has not been offset by capital loss carryforwards, if any, to their shareholders. Accordingly, no provision for federal income or excise taxes has been made. As of and during the period ended June 30, 2015, the Funds did not have a liability for any unrecognized tax benefits. The Funds file U.S. federal, state, and local tax returns as required. The Funds’ tax returns are subject to examination by the relevant tax authorities until expiration of the applicable statute of limitations, which is generally three years after the filing of the tax return but which can be extended to six years in certain circumstances. Tax returns for open years of 2012-2014 and as of and during the period ended June 30, 2015, have incorporated no uncertain tax positions that require a provision for income taxes. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. During the period, the Funds did not incur any interest or penalties. Distributions to Shareholders – Distributions from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gains distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. Distributions to shareholders are recorded on the ex-dividend date. Fair Value Measurements – A three-tier hierarchy has been established to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Various inputs are used in determining the value of each Fund’s investments as of the reporting period end. When inputs used fall into different levels of the fair value hierarchy, the level in the hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 – Unadjusted quoted prices in active markets for identical investments, unrestricted assets or liabilities that a Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Significant unobservable prices or inputs (including each Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The following is a summary of the inputs used to value the Funds’ investments as of June 30, 2015: CornerCap Balanced Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Exchange Traded Funds - - Government Bond - - Corporate Bonds - - Municipal Bonds - - Certificates of Deposit - - Short-Term Investments - - Total $ $ $ - $ CornerCap Small-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Total $ $ - $ - $ CornerCap Large/Mid-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Short-Term Investments - Total $ $ - $ - $ * See Schedule of Investments for industry classification. The Funds recognize transfers between levels as of the beginning of the annual period in which the transfer occurred. There were no transfers into or out of Levels 1 and 2 during the period ended June 30, 2015. For the period ended June 30, 2015, the Funds did not have significant unobservable inputs (Level 3) used in determining fair value of any investments. Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. The Funds did not hold any derivative instruments at any time during the period. The amount of net unrealized appreciation/(depreciation) and the cost of investment securities for tax purposes, including short-term securities at June 30, 2015, were as follows: CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Gross unrealized appreciation (excess of value over tax cost) $ $ $ Gross unrealized depreciation (excess of tax cost over value) Net unrealized appreciation (depreciation) $ $ $ ) Cost of investments for income tax purposes $ $ $ Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date. (b) There was no change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended) during registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CORNERCAP GROUP OF FUNDS By: /s/ Thomas E.Quinn Thomas E. Quinn President (Principal Executive Officer) Date: 8/4/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas E. Quinn Thomas E. Quinn President (Principal Executive Officer) and Treasurer (Principal Financial Officer) Date: 8/4/15
